
	
		II
		112th CONGRESS
		2d Session
		S. 2369
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2012
			Mr. Lautenberg (for
			 himself and Mr. Brown of Ohio) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish the American Innovation Bank, to improve
		  science and technology job training, to authorize grants for curriculum
		  development, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the America Innovates Act of
			 2012.
		IAmerican
			 Innovation Bank
			101.Establishment
			 of the American Innovation Bank
				(a)EstablishmentThere is established in the Executive
			 Branch of the Government an independent agency to be known as the American
			 Innovation Bank (referred to in this title as the Bank).
				(b)Board and
			 director
					(1)In
			 generalThe Bank shall
			 consist of an American Innovation Board (referred to in this title as the
			 Board) and a Director of the American Innovation Bank (referred
			 to in this title as the Director).
					(2)AppointmentThe Director and members of the Board shall
			 be appointed by the President, by and with the advice and consent of the
			 Senate.
					(3)Duties of the
			 boardThe Board shall—
						(A)advise the Director on new and emerging
			 areas of research and industry that would benefit from investment from the
			 Bank; and
						(B)critically evaluate the success of the
			 Bank’s investments in helping to commercialize scientific discoveries and
			 create new companies and jobs.
						102.Functions of
			 the Bank
				(a)In
			 generalThe Bank is
			 authorized and directed to promote the commercialization of science and
			 engineering discoveries.
				(b)Provision of
			 grants, loans, and other assistanceThe Bank shall provide grants, loans, and
			 other assistance to eligible entities and individuals to enable the entities
			 and individuals to perform the necessary research and development to make
			 research discoveries attractive for private investment that will lead to the
			 development of new companies, products, and jobs.
				103.Annual
			 reports
				(a)In
			 generalThe Board, in consultation with the Director, shall
			 submit an annual report to Congress on or before the 15th day of April of each
			 year summarizing the activities of the Bank and making such recommendations as
			 the Board, in consultation with the Director, determines appropriate.
				(b)Specific
			 metricsEach annual report submitted under subsection (a) shall
			 include specific metrics that quantify the success of the Bank's investments,
			 including information about—
					(1)patents for
			 discoveries and products supported by the Bank;
					(2)products
			 commercialized with the help of Bank investments;
					(3)new companies
			 started because of Bank investments; and
					(4)jobs that have
			 resulted because of Bank investments.
					104.Grants to
			 institutions of higher education and research institutes
				(a)In
			 generalThe Bank, acting
			 through the Director, shall award grants to eligible entities to carry out
			 activities described in this section.
				(b)Eligible
			 entitiesIn this title, the term eligible entity
			 means—
					(1)an institution of
			 higher education (as defined in section 101 of the Higher Education Act of 1965
			 (20 U.S.C. 1001)); or
					(2)a nonprofit
			 research institution that focuses on science research.
					(c)Advisory
			 panelBefore awarding grants under this section, the Director
			 shall convene an advisory panel of experts on technology transfer, including
			 business leaders and scientific researchers, who shall make recommendations to
			 the Director about those eligible entities, that apply for funding under this
			 section, most likely to be able to use grant funds awarded under this title to
			 foster the development of new companies, products, and jobs.
				(d)Awarding of
			 grantsThe Director shall award grants, on a competitive basis,
			 to eligible entities to enable the eligible entities to develop new companies,
			 products, or jobs and technologies in a specific research area, including the
			 following:
					(1)Life sciences and
			 medicine.
					(2)Computer
			 sciences, communications, and technology.
					(3)Physical sciences
			 and engineering.
					(4)Other research
			 areas determined important for economic development by the Director.
					(e)PriorityIn
			 awarding grants under this section, the Director shall give priority to
			 entities that—
					(1)receive a
			 significant amount of Federal funding to conduct science research from the
			 National Science Foundation, the Department of Energy, the National Institutes
			 of Health, or other agencies that the Director determines appropriate;
					(2)do not have a
			 significant proof of concept fund already established at the entity;
					(3)have established
			 relationships with business and industry that are likely to be able to use and
			 commercialize science and engineering discoveries and may be in close proximity
			 to such industry and businesses;
					(4)demonstrate an
			 institutional environment that is supportive of business development,
			 including—
						(A)an institutional
			 strategic plan for business development; and
						(B)a plan to
			 leverage Federal investments with State, local, private, or other investments;
			 and
						(5)demonstrate the
			 appropriate administrative capacity to encourage the disclosure, patenting, and
			 development of new companies, products, or jobs.
					(f)Use of
			 funds
					(1)In
			 generalAn eligible entity that receives a grant under this
			 section may use the grant funds for the following:
						(A)Supporting
			 researchers that seek to develop science and engineering discoveries into new
			 companies, products, or jobs, including additional research or data collection
			 with the goal of making a particular discovery attractive to investment from
			 private entities such as corporations and venture capital firms.
						(B)Awarding
			 subgrants to individual investigators to carry out the activities described in
			 subparagraph (A).
						(C)Constructing
			 facilities and creating business incubators to carry out the activities
			 described in subparagraph (A).
						(D)Attracting
			 additional private investment to grow and maintain the eligible entity’s proof
			 of concept funding.
						(2)Subgrants
						(A)In
			 generalIn awarding subgrants to individual investigators as
			 described in paragraph (1)(B), an eligible entity shall consult with business
			 leaders in relevant economic sectors to identify technologies that are most
			 promising and likely to attract private investment with research and
			 development funded by the proof of concept funding.
						(B)Advisory
			 committee
							(i)In
			 generalAn eligible entity shall convene an advisory committee of
			 researchers and business leaders in the appropriate sector to review and
			 recommend applications for subgrants under this subsection.
							(ii)Consideration
			 of recommendationsAn eligible entity shall take into
			 consideration the recommendations of the advisory committee convened under
			 clause (i) when making decisions about subgrants under this subsection.
							(iii)Written
			 justificationIf an eligible entity's grant making decision is
			 different from the recommendations of the advisory committee under this
			 subparagraph, the entity shall submit written justification for the decision to
			 the Director.
							(3)Constructing
			 facilities
						(A)In
			 generalIn using funds to construct facilities pursuant to
			 paragraph (1)(C), an eligible entity shall consult with business leaders in
			 relevant economic sectors to identify facilities that would most help the
			 eligible entity meet the goals under paragraph (1)(A).
						(B)Advisory
			 committee
							(i)In
			 generalAn eligible entity shall convene an advisory committee of
			 researchers and business leaders in the appropriate sector to make
			 recommendations about facilities construction.
							(ii)Consideration
			 of recommendationsAn eligible entity shall take into
			 consideration the recommendations of the advisory committee convened under
			 clause (i) when making decisions about facilities construction.
							(iii)Written
			 justificationIf an eligible entity’s decision is different from
			 the recommendations of the advisory committee under this subparagraph, the
			 entity shall submit written justification for the decision to the
			 Director.
							(g)Reports
					(1)In
			 generalEach eligible entity that receives a grant under this
			 section shall submit a report to the Director each year during the grant period
			 and for 5 years after the grant period has ended.
					(2)Content of
			 reportsThe reports submitted under paragraph (1) shall—
						(A)detail the
			 subgrants and facilities construction decisions the entity has made since
			 submitting its last report to the Director;
						(B)update the
			 Director on the status and results of subgrants and facilities construction
			 made from grant funding;
						(C)report on the
			 companies, products, jobs, venture capital, and other investments and funding
			 that have resulted from funding provided by the grant awarded under this
			 section;
						(D)report on the
			 degree to which Federal investments have been leveraged, including appropriate
			 measures of returns on Federal investments; and
						(E)provide other
			 information that the Director determines necessary to evaluate the efficacy of
			 the grant.
						105.Grants to
			 individuals
				(a)In
			 generalThe Bank, acting
			 through the Director, shall award grants to individual investigators at
			 eligible entities, as defined in section 104(b), who seek to develop new
			 science and engineering discoveries into new companies, products, or
			 jobs.
				(b)ApplicationEach
			 individual who desires a grant under this section shall submit an application
			 jointly with the technology transfer office, or other similar office, at the
			 individual's institution. Such application shall—
					(1)demonstrate that
			 the eligible institution will provide to the individual sufficient support in
			 the aid of developing the specific discovery named in the application into a
			 new company or product, or new jobs, with the aid of the grant under this
			 section; and
					(2)be submitted at
			 such time, in such manner, and containing such additional information as the
			 Director may require.
					(c)PriorityIn awarding grants under this section, the
			 Director shall give priority to individuals—
					(1)at institutions that lack a significant
			 proof of concept fund;
					(2)who receive or have recently received
			 Federal research funding; and
					(3)who demonstrate a capacity to commercialize
			 their research discovery.
					106.Loans to
			 private companies and individualsThe Bank may make loans, at competitive
			 interest rates, to private companies and individual investigators in order to
			 promote the development of new science and engineering discoveries into new
			 companies, products, or jobs.
			107.Authority to
			 rescind funding
				(a)RescissionThe Director shall rescind grants and loans
			 awarded and loans made to individuals, eligible entities, or private companies
			 under this title that do not use such grants or loans to make reasonable
			 attempts to develop discoveries into new companies, products, or jobs.
				(b)RepaymentThe Director shall require the repayment of
			 grants and loans made under this section from individuals, eligible entities,
			 and private companies that are significantly unsuccessful at creating new
			 companies, products, or jobs.
				IIImproving
			 Science and Technology Job Training
			201.Improving
			 Science and Technology Job TrainingSection 510 of the National Science
			 Foundation Authorization Act of 2010 (42 U.S.C. 1869) is amended by adding at
			 the end the following:
				
					(e)Additional
				Industry-Focused IGERT Program Funding Authorized
						(1)In
				GeneralThe Director of the National Science Foundation shall
				award grants, on a competitive basis, to eligible institutions to enable such
				institutions to support students who perform some or all of their graduate
				research in an industry setting.
						(2)Eligible
				InstitutionThe term eligible institution means an
				institution of higher education that—
							(A)is receiving, as
				of the date of the application submitted under paragraph (3), funding under the
				Integrative Graduate Education and Research Traineeship (referred to as
				IGERT) program; and
							(B)enrolls students
				who are interested in performing some or all of their graduate research in an
				industry setting.
							(3)ApplicationAn eligible institution that desires to
				receive a grant under this subsection shall submit an application to the
				Director of the National Science Foundation at such time, in such manner, and
				accompanied by such information as the Director may require.
						(4)Peer review and
				priorityIn awarding grants under this subsection, the Director
				of the National Science Foundation shall—
							(A)consider the
				recommendations from a peer-review process; and
							(B)give priority to
				eligible institutions that—
								(i)have strong
				pre-existing relationships with companies that are located near the institution
				and with companies whose research, development, and products are related to the
				type of research training that the institution's IGERT supports; and
								(ii)are likely to
				find career placements in industry for students described in paragraph
				(2)(B).
								(5)RenewalGrants
				awarded under this subsection may be renewed on a similar timeframe as other
				IGERT programs.
						(6)Use of
				fundsAn eligible institution that receives funding under this
				subsection shall use such funding to award grants to, and otherwise support,
				students who pursue graduate research in an industry
				setting.
						.
			202.Industry-related
			 Requirements for certain Graduate research fellowships
				(a)Training
			 RequirementAn institution of
			 higher education that enrolls students who receive funding under a National
			 Science Foundation graduate research fellowship, a National Institutes of
			 Health national research service award, or any Federal program that provides
			 funding to train students at the graduate level for careers in scientific
			 research and development in either an academic, nonprofit, or industry setting,
			 shall provide students who are receiving such funding with training related
			 to—
					(1)intellectual property protection;
					(2)commercialization; and
					(3)the development of science
			 discoveries.
					(b)Training
			 Program ComponentsThe training described in subsection (a) shall
			 include the provision of information about:
					(1)The importance of
			 disclosing discoveries and filing for patents.
					(2)Obtaining proof
			 of concept or development funding.
					(3)The
			 characteristics that make a scientific discovery attractive to private
			 investment.
					(4)Resources that
			 may assist researchers in creating a new start-up company.
					(c)ExceptionAn
			 institution of higher education that enrolls fewer than 6 students who receive
			 funding under a National Science Foundation graduate research fellowship, a
			 National Institutes of Health national research service award, or any Federal
			 program that provides funding to train students at the graduate level for
			 careers in scientific research and development in either an academic,
			 nonprofit, or industry setting shall be exempted from the requirements
			 described in subsection (a).
				(d)Grants
			 AuthorizedThe Director of the National Science Foundation shall
			 award grants to institutions of higher education, as defined in section 101(a)
			 of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), that are subject to
			 the requirements described in subsection (a) to enable such institutions to
			 develop the curricula necessary to fulfill such requirements.
				IIIGrants for
			 Curriculum Development
			301.Grants for
			 curriculum development of professional science masters programs at the National
			 Science FoundationThe
			 National Science Foundation Authorization Act of 2010 (42 U.S.C. 1861 note et
			 seq.) is amended by adding at the end the following:
				
					528.Grants for
				curriculum development of professional science masters programs at the National
				Science Foundation
						(a)Grants
				AuthorizedThe Director of the National Science Foundation shall
				award grants to institutions of higher education to enable such institutions to
				develop professional science masters programs.
						(b)Professional
				science masters programEach professional science masters program
				developed with funds awarded under subsection (a) shall—
							(1)be a masters
				degree program;
							(2)prepare students
				for a career in business, industry, or at a nonprofit organization;
							(3)provide students
				with research experiences, internship experiences, and the skills needed to
				succeed in business, industry, and nonprofit organizations;
							(4)prepare students
				to be part of a workforce in the United States that—
								(A)is well-trained
				in science, technology, engineering, and mathematics; and
								(B)responds to the
				changing needs of society and employers;
								(5)prepare students
				in the areas of science, technology, engineering, and mathematics where there
				is a high or emerging need for knowledgeable and skilled employees;
							(6)involve a diverse
				group of faculty members that—
								(A)have appropriate
				research and teaching expertise in the fields of science, technology,
				engineering, and mathematics; and
								(B)includes
				instructors who have expertise specifically relevant to preparing students for
				careers in business, industry, and nonprofit organizations;
								(7)provide students
				with practical skills training that meets the needs of employers; and
							(8)create
				partnerships between academic institutions and potential employers to determine
				jointly high-need areas of science, technology, engineering, and mathematics,
				as well as the kinds of training needed for careers in such areas.
							(c)PriorityIn
				awarding grants under this section, the Director of the National Science
				Foundation shall award grants through a competitive, peer-reviewed process and
				give priority to institutions of higher education that demonstrate a commitment
				to implementing and sustaining the teaching of the curriculum developed through
				the grant
				program.
						.
			
